USCA11 Case: 21-10272      Date Filed: 05/24/2022      Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10272
                   Non-Argument Calendar
                  ____________________

OLADOTUN AKINADEWO,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-604-304
                   ____________________
USCA11 Case: 21-10272        Date Filed: 05/24/2022     Page: 2 of 6




2                      Opinion of the Court                21-10272


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Oladotun Akinadewo, proceeding pro se, seeks review of
the Board of Immigration Appeals’s final order affirming the immi-
gration judge’s denial of his claim for special rule cancellation of
removal under the Violence Against Women Act. 8 U.S.C. §
1229b(b)(2)(A). As explained below, we lack jurisdiction to consider
the Board’s denial of relief. Accordingly, the petition for review is
denied.
                               I.

       Akinadewo, a native and citizen of Nigeria, was admitted to
the United States on February 8, 2017, as a non-immigrant visitor
with authorization to remain in the United States until August 7,
2017. In July 2017, Akinadewo married Marietta McDaniel, a
United States citizen. According to Akinadewo, McDaniel was abu-
sive towards him throughout their relationship resulting in their
divorce in June of 2018. A month later, he married Jhanisha Gatson,
also a United States citizen.
        In April 2019, the Department of Homeland Security served
Akinadewo with a Notice to Appear, charging him with remova-
bility under 8 U.S.C. § 1227(a)(1)(B) as a noncitizen who remained
in the United States for a time longer than permitted by his nonim-
migrant visa. At a hearing on August 27, 2019, Akinadewo, pro-
ceeding with counsel, admitted the charges in the NTA and
USCA11 Case: 21-10272         Date Filed: 05/24/2022    Page: 3 of 6




21-10272               Opinion of the Court                         3

conceded removability. Akinadewo stated that he planned to ad-
just his status. The immigration judge found him removable as
charged.
        On March 16, 2020, Akinadewo filed for special rule cancel-
lation of removal under the Violence Against Women Act, 8 U.S.C.
§ 1229b. In his brief before the immigration judge, Akinadewo
stated that he met the statutory requirements for relief because he
was subjected to battery and extreme cruelty by McDaniel, had
been continuously physically present in the United States for three
years, was a person of good moral character, was not inadmissible,
and would suffer extreme hardship if removed to Nigeria. The im-
migration judge denied Akinadewo’s application, concluding that
he was “not credible” because his “testimony lacked sufficient de-
tails and corroborative evidence that should have been reasonably
available but was not provided.” The immigration judge found that
Akinadewo failed to provide any police reports, court documents,
medical documents, letters from clergy, photos of his marriage,
photos of his injuries, a property lease, or banking documents. He
also noted that Akinadewo did not submit affidavits from others
who knew of his abuse and had no plausible reason for this eviden-
tiary failure. Moreover, the immigration judge pointed out that the
one affidavit Akinadewo produced was from someone associated
with his church, who stated that Akinadewo was a good person but
said nothing about the alleged abuse. Finally, the immigration
judge explained that “a denial of relief . . . can be supported solely
USCA11 Case: 21-10272         Date Filed: 05/24/2022      Page: 4 of 6




4                       Opinion of the Court                  21-10272

by an adverse credibility determination[,] especially if the alien fails
to produce corroborative evidence.” Akinadewo timely appealed.
       Before the Board, Akinadewo argued that his testimony was
“responsive, consistent and plausible” and that the facts alleged in
his own testimony were sufficient to meet his burden of proof.
Akinadewo argued that “lack of police reports or medical docu-
ments should not discredit consistent testimony.” The Board dis-
missed Akinadewo’s appeal, concluding that even if his testimony
was credible, the immigration judge correctly determined that the
corroborating evidence he submitted was insufficient to satisfy his
burden of proof, a finding that Akinadewo failed to meaningfully
challenge.
                                II.

       We review only the decision of the Board, except to the ex-
tent that it expressly adopts or explicitly agrees with the immigra-
tion judge’s opinion. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–
948 (11th Cir. 2010). When the Board issues an opinion that relies
on an immigration judge’s decision and reasoning without ex-
pressly adopting the opinion, we review the immigration judge’s
opinion to the extent that the Board finds that its reasons were sup-
ported by the record and review the Board’s decision with regard
to those matters on which it rendered its own opinion and reason-
ing. See Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1364 (11th Cir.
2011).
USCA11 Case: 21-10272         Date Filed: 05/24/2022     Page: 5 of 6




21-10272                Opinion of the Court                         5

                               III.

        As an initial matter, Akinadewo makes several arguments
not raised before the Board, including assertions that the immigra-
tion judge erred by: (1) misapplying the Violence Against Women
Act’s self-petition rules to his application for cancellation of re-
moval; (2) sending him two different summary orders; and (3) read-
ing only the front pages of his evidentiary submissions. He also
claims that the change in immigration judges between his hearings
was an attempt to frustrate him from pursuing his case, that the
transcripts from his merits hearing were altered to make him look
not credible; and that both the immigration judge and the Board
erred in construing the Violence Against Women Act as only
providing relief for women. Because Akinadewo failed to raise
these claims before the Board, we lack jurisdiction to review them.
See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250
(11th Cir. 2006) (“We lack jurisdiction to consider a claim raised in
a petition for review unless the petitioner has exhausted his admin-
istrative remedies with respect thereto.”); 8 U.S.C. § 1252(d)(1).
       And Akinadewo has similarly abandoned the claim, made
for the first time in his reply brief, that any failure to properly ex-
haust was due to the immigration judge’s refusal to grant addi-
tional time and his attorney’s ineffectiveness. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[W]e do not address
arguments raised for the first time [even] in a pro se litigant’s reply
brief.”).
USCA11 Case: 21-10272         Date Filed: 05/24/2022     Page: 6 of 6




6                       Opinion of the Court                 21-10272

       We also lack jurisdiction to review the Board’s discretionary
decisions under Section 1229b, except to the extent that such re-
view involves constitutional claims or questions of law. Bedoya-
Melendez v. United States Att’y Gen., 680 F.3d 1321, 1324 (11th
Cir. 2012); INA § 242(a)(2)(B)(i), (D), 8 U.S.C. § 1252(a)(2)(B)(i),
(D); see also Guzman-Munoz v. U.S. Att’y Gen., 733 F.3d 1311,
1313 (11th Cir. 2013) (“[W]e do not have subject matter jurisdiction
to review the [Board’s] determination that an alien is not a battered
spouse.”).
       Here, Akinadewo reiterates his arguments before the immi-
gration judge and the Board, including that he is credible and “a
victim of extreme spousal cruelty.” He argues that the immigration
judge’s decision “fell short of the reality of [his] factual circum-
stances” and is “full of defects that are at variance with [his] testi-
mony and declarations.” Even liberally construing his brief, such
assertions do not raise a colorable constitutional claim or question
of law. And even if Akinadewo had raised a colorable claim in his
reply brief, that claim is abandoned. Timson, 518 F.3d at 874. Thus,
we lack jurisdiction to review the Board’s denial of Akinadewo’s
Section 1229b claim for relief. Bedoya-Melendez, 680 F.3d at 1324.
       PETITION DENIED.